Case 6:19-cv-012)75-WWB-LRH Document 10-1 Filed 11/06/19 Page 1 of 10 PageID 36

Exhibit “A”

 
Case 6:19-cv-012)

PATRICK AGERS,

Plaintiff,
vs.

KENCO SIGN AND
d/b/a KENCO SIGN

75-WWB-LRH Document 10-1 Filed 11/06/19 Page 2 of 10 PagelD 37

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

CASE NO.: 6:19-CV-01275-CEM-
LRH

AWNING LLC,
S, a Florida

Limited Liability Company, and

 

RAYMOND WEBB, Individually,
Defendants. /
SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

This Settley
entered into by an
SIGN AND AWN]
“the Parties”).

WHEREAS,

WHEREAS,
United States Dist
for alleged violatid
Case Number 1:19

WHEREAS,

WHEREAS,

nature whatsoever

nent Agreement and Release of Wage Claims (the “Agreement”) is

d between the Plaintiff, PATRICK AGERS, and Defendants, KENCO

NG LLC, d/b/a KENCO SIGNS and RAYMOND WEBB. (collectively

Plaintiff is a former employee of the Defendants;

on July 11, 2019, Plaintiff filed a civil action against Defendants in the

rict Court, Middle District of Florida, Orlando Division, seeking redress
ns of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201, et seq.,

CV-01275-CEM-LRH; and

Defendants deny all allegations in the Lawsuit; and
the Parties hereto have agreed to resolve any and all claims of any

Plaintiff has arising out of or related to the payment of wages during

SETTLEMENT AGREEMENT & RELEASE OF WAGE CLAIMS
1OF8

 
Case 6:19-cv-012

his employment wi
in the Lawsuit; anc
NOW THER
the sufficiency of w
1. Recita
as if fully set forth

2. In exd

75-WWB-LRH Document 10-1 Filed 11/06/19 Page 3 of 10 PagelD 38

th Defendants, including, but not limited to, those allegations set forth
L
EFORE, in exchange for promises and consideration set forth below,
hich is hereby acknowledged, the Parties have agreed as follows:

ils. The above recitals are true and correct and are incorporated below
therein.

hange for the consideration set forth in Paragraph 3 below, Plaintiff,

for himself and his attorneys, heirs, executors, administrators, successors and assigns,

hereby waives and
AWNING LLC, an
claims of any natu
wages during his
limited to, any cla
the Florida minimt
or local ordinance

relate to the paym

| releases, knowingly and willingly, Defendants, KENCO SIGN AND
d RAYMOND WEBB (the “Released Parties”), from any and all wage
re whatsoever Plaintiff has arising out of or related to the payment of
employment with Defendants, known or unknown, including, but not
ims Plaintiff may have under the Fair Labor Standards Act (“FLSA”),
im wage statute, and any and all other applicable state, federal, county,
s, statutes or regulations, including claims for attorneys’ fees which

pnt of wages. Plaintiff also represents and certifies that he has received

full payment for all hours worked while employed by Defendants, including minimum

wage, overtime hours, bonuses, and vacation pay and that no further payment for hours

worked is due |

by Defendants , their parents, predecessors, successors, assigns,

subsidiaries, affiliates, and insurers, and their past, present and future directors, officers,

shareholders, members, employees, agents, insurers and attorneys, both individually and

SETTLEMENT AGREEMENT & RELEASE OF WAGE CLAIMS
20F 8

 
Case 6:19-cv-01275-WWB-LRH Document 10-1 Filed 11/06/19 Page 4 of 10 PagelD 39

in their capacitie

s as directors, officers, shareholders, members, employees, agents,

insurers, and attorneys.

3. In exthange for and in consideration of the Releases and promises of

Plaintiffs in this A

rreement, Defendants agree to pay a total sum of SEVEN THOUSAND,

DOLLARS AND 00/100ths ($7,000.00). The payment will be tendered as follows:

ll.

lil.

One (1) check payable to PATRICK AGERS in the gross and net
amount of $3,000.00, as taxable wages, less appropriate taxes and
withholdings, to represent the unpaid wages claim. An IRS Form W-2
will be issued to Plaintiff for this amount. Plaintiff must provide a fully
completed and executed IRS Form W-4 to counsel for Defendants along
with the executed Agreement; and

One (1) check payable to PATRICK AGERS in the gross and net
amount of $500.00, as liquidated damages. An IRS Form 1099 will be
issued to Plaintiff for this amount. Plaintiff must provide a fully
completed and executed IRS Form W-9 to counsel for Defendants along
with the executed Agreement; and

One (1) check payable to Morgan & Morgan, PA in the amount of
$3,500.00 representing attorneys’ fees and costs for which separate IRS
Forms 1099 shall issue to Morgan & Morgan, PA and PATRICK AGERS.
Morgan & Morgan, PA must provide a fully completed and executed
IRS Form W-9 to counsel for Defendant along with the executed
Agreement.

Plaintiff is specitically aware of and agrees with, the amount of attorneys’ fees and costs

to be paid 1

to Plaintiffs counsel for representing his interests in this matter.

4. The zpuslesmierss sum outlined in sections 3(i) and 3Gi) will be delivered to

Plaintiffs counsel
this Agreement; (
Plaintiffs delivery

Plaintiffs counsel’

within ten (10) days of all of the following: (1) the Court’s approval of
2) dismissal with prejudice of Plaintiffs claims in the Lawsuit; (3)
of completed IRS forms W-4 and W-9 to Defendant’s counsel, and (4)

s delivery of a completed IRS Form W-9 for Morgan & Morgan, PA to

SETTLEMENT AGREEMENT & RELEASE OF WAGE CLAIMS
30F8

 
Case 6:19-cv-012

Defendants’ couns

75-WWB-LRH Document 10-1 Filed 11/06/19 Page 5 of 10 PagelD 40

el. The settlement sum outline in section 3(iii) will be delivered to

Plaintiffs counsel within fifty (50) days thereafter.

5; Plaint

documents to obtai

iff shall direct his attorney(s) to prepare and file all necessary

in the Court’s approval of this Agreement and dismissal of his claims in

the Lawsuit with prejudice.

6. The P
by Defendants of a

in any way relati

violation of the law.

7. The P
interpreted to rend
limited to, any aw
that, subject to t
responsible for thei

is responsible for

received. In the ev

arties hereto agree that this Agreement is not, in any way an admission
my allegation, issue, fact, or conclusion of law involving, concerning, or

ng to the Lawsuit. Rather, Defendants deny having committed any

arties hereto agree and acknowledge that this Agreement shall not be
er Plaintiff to be a prevailing Party for any purpose, including, but not
ard of attorneys’ fees under any law. The Parties hereto further agree
he terms and contained in this Agreement, the Parties are solely
r respective costs and fees incurred as a result of this Lawsuit. Plaintiff
payment of any and all taxes applicable to any settlement monies

ent the Internal Revenue Service or other taxing authority challenges

the above allocation, the Parties agree to work together cooperatively in connection with

any such challenge
related to the settle
from any liability,

failure by Plaintiff

. Plaintiff shall be solely responsible for paying all taxes and penalties
bment sum. Plaintiff agrees to indemnify and hold Defendants harmless
claims, suits, judgments, and damages that arise as a result of any

to pay all taxes for which they are responsible.

SETTLEMENT AGREEMENT & RELEASE OF WAGE CLAIMS
40F 8

 
Case 6:19-cv-012

8. This

effective upon exec

75-WWB-LRH Document 10-1 Filed 11/06/19 Page 6 of 10 PagelD 41

Agreement, subject to the terms and conditions stated within, is

ution by Plaintiff. Should any provisions of this Agreement (other than

the Release of Claims provision) be determined to be invalid by a court of competent

jurisdiction, the P
provisions of the
expressing the ent
Lawsuit and supet
and discussions wi
0; The f
rights under this A
under this Agreem

10. This £

arties agree that this shall not affect the enforceability of the other
Agreement. This Agreement constitutes a single integrated contract
ire agreement of the Parties with respect to Plaintiffs claims in the
sedes all prior and contemporaneous oral representations, agreements
th respect to the Lawsuit and Plaintiffs claims therein.

hilure by either party to declare a breach or otherwise to assert its
igreement shall not be construed as a waiver of any right that party has
ent.

\sreement shall be governed by, and construed in accordance with, the

laws of the State of Florida, without reference to principles of conflict of laws. The Parties

further agree that
federal court of cor
any and all rights
tribunal other thai
manner to resolve
set aside any dec}
hereof.

In th

ii.

Agreement, the nd

any action to enforce this Agreement shall be brought in a state or
npetent jurisdiction within Florida. Each party hereby expressly waives
to bring any suit, action or other proceeding in or before any court or
n the courts described above and covenants that it shall not seek in any
any dispute other than as set forth in this paragraph or to challenge or

sion, award or judgment obtained in accordance with the provisions

P

wy

event that any of the Parties breach any of the provisions of this

n-breaching Party will be entitled to bring suit to recover any and all

SETTLEMENT AGREEMENT & RELEASE OF WAGE CLAIMS
5 OF 8

 
Case 6:19-cv-012

75-WWB-LRH Document 10-1 Filed 11/06/19 Page 7 of 10 PagelD 42

alleged damages, both direct and consequential, that may be sustained and, in addition,

will be entitled to specific performance and/or a temporary or permanent injunction

prohibiting and enjoining the breaching Party from violating this Agreement. If the non-

breaching Party s]
non-breaching Paz
enforcing this Agre

12. + Plaint

waive any right to

hould prevail in such suit, the breaching Party shall compensate the
ty for any and all attorneys’ fees, costs, and expenses incurred in
ement.

iff and Defendant hereby knowingly, voluntarily, and intentionally

a jury trial with respect to the claims asserted in the above-referenced

 

case and for any cl
13.  Exce
this Agreement be

such that it canno

provision shall in

!

ims related to enforcement of this Agreement.

for the terms set forth in Paragraphs 2 and 3, should any provision of
declared illegal or unenforceable by any court of competent jurisdiction,
t be modified to be enforceable, excluding the release language, such

nmediately become null and void, leaving the remainder of this

Agreement in full force and effect.

14. The P
Parties and their c
according to its fai

15. _Plaint
attorney as to the
Plaintiff represent

choosing before si

been fully advised

arties agree and acknowledge that this Agreement was drafted by all

ounsel. The language of this Agreement shall be construed as a whole,

| meaning, and not strictly for or against either Party.

iff acknowledges that he has been fully advised to consult with an
terms and provisions of this Agreement and has, in fact, done so.

s that he has had the opportunity to consult legal counsel of his own

ming this Agreement, and has carefully read the Agreement and has

As to its terms.

SETTLEMENT AGREEMENT & RELEASE OF WAGE CLAIMS
6OF8

 
Case 6:19-cv-012

16. + Plaint
voluntarily, that h

he does not rely or

Agreement and R

75-WWB-LRH Document 10-1 Filed 11/06/19 Page 8 of 10 PagelD 43

iff acknowledges he is signing this Agreement knowingly and
pb has read and understood all of the terms of this Agreement, and that

} any representation or statement, written or oral, not set forth in this

Please. Plaintiff further acknowledges and understands that he has

accepted the settlement sum referenced in this Agreement in full satisfaction of any and

all wage claims of
payment of wages
this Agreement, ar

hereby agrees an

any nature whatsoever Plaintiff has arising out of or related to the
during his employment with Defendants up to the date they executes
hd Plaintiff affirmatively intends to be legally bound thereby. Plaintiff

d acknowledges that he is not entitled to receive any additional

consideration or benefits from Defendants, other than as expressly provided herein.

17. This 4
executed, shall hay
any such signed co}

18. Thee
on this document,

the terms of this !

except upon approv

\greement may be executed in counterparts and each counterpart, when
ve the efficacy of a second original. Photographic or facsimile copies of
unterparts may be used in lieu of the original for any purpose.

ntire Agreement is type-written and no handwritten or stray makings
with the exception of the Parties’ signatures, shall have any effect on

Acreement. This Agreement may not be modified, altered, or changed

ral of the Court.

SETTLEMENT AGREEMENT & RELEASE OF WAGE CLAIMS
7 OF 8

 
Case 6:19-cv-012)75-WWB-LRH Document 10-1 Filed 11/06/19 Page 9 of 10 PagelD 44

PLAINTIFFS ACKNOWLEDGES THAT HE IS SIGNING THIS AGREEMENT
KNOWINGLY AND VOLUNTARILY, THAT HE IS REPRESENTED BY COUNSEL,
THAT HE HAS READ AND UNDERSTOOD ALL OF THE TERMS OF THIS
AGREEMENT, |AND THAT HE DOES NOT RELY ON ANY REPRESENTATION OR
STATEMENT, |WRITTEN OR ORAL, NOT SET FORTH IN THIS AGREEMENT.
PLAINTIFF FURTHER ACKNOWLEDGES AND AFFIRMS THAT THIS AGREEMENT
IS A FULL, COMPLETE, IRREVOCABLE AND UNCONDITIONAL RELEASE OF ALL
WAGE AinsUt THAT HE MAY NOW HAVE AGAINST THE RELEASED PARTIES IN

 

THIS LAWSUIT, AND THAT HE EXECUTED THIS AGREEMENT VOLUNTARILY

WITH FULL OWLEDGE OF ITS SIGNIFICANCE AND THE CONSEQUENCES
THEREOF.

 

 

PATRICK AGERS Date

| Kipp Mum 13.28 WG
BB Date

RAYMOND WE

A nyhioeD Mlye’ pay
By: / /

Date
For KENCO SIGN AND AWNING LLC

 

SETTLEMENT AGREEMENT & RELEASE OF WAGE CLAIMS
80F8

 
Case 6:19-cv-01275-WWB-LRH Document 10-1 Filed 11/06/19 Page 10 of 10 PagelID 45

 

 

Agers FLSA and Gen release Signature page

Final Audit Report

2019-10-31

 

Created:
By:
Status:

Transaction ID:

 

2079-10-30
Christie Effron (ceffron78@gmail.com)
Signed

CRJCHBCAABAAHRg_omnhN1A3m8oMSx2xezs197ba0iwd

 

"Agers FLSA and Gen release Signature page" History

*') Document created by Christie Effron (ceffron78@gmail.com)
2019-10-30 - 6:52:22 PM GMT- IP address: 45.73.150.180

§

Document emailed)to Patrick Agers (simplmam61@gmail.com) for signature

2019-10-30 - 6:57:46 PM GMT

Email viewed by Patrick Agers (simplmam61@gmail.com)
2019-10-31 - 3:39:52 AM GMT- IP address: 66.102.8.57

 

@&% Document e-signed by Patrick Agers (simplmam61@gmail.com)
Signature Date: 2019-10-31 - 3:43:09 AM GMT - Time Source: server- IP address: 172.58.173.232

@ Signed document ¢mailed to Christie Effron (ceffron78@gmail.com) and Patrick Agers
(simplmam61@gmail.com)
2019-10-31 - 3:43:09 AM GMT

Adobe Sign

 

 

 

 
